Citation Nr: 1503579	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-11 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a benefits payment rate in excess of 90 percent for educational assistance under Chapter 33 of Title 38 of the United States Code (post-9/11 GI Bill).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from October 2002 to May 2005. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of decisions issued by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The Veteran had creditable active duty service for the post-9/11 GI Bill from October 23, 2002 to May 17, 2005, or 30 months and 26 days of qualifying active duty service.

2.  The Veteran was honorably released from active duty in May 2005 due to her pregnancy, and not as a result of a service-connected disability. 


CONCLUSION OF LAW

The criteria for an educational assistance benefits rate in excess of 90 percent for the post-9/11 GI Bill have not been met.  38 U.S.C.A. §§ 3311, 3313, 5107 (West 2014); 38 C.F.R. §§ 3.102, 21.9505, 21.9640 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims (Court) has held, however, that these provisions do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions.  See Barber v. Principi, 16 Vet. App. 132, 138 (2002).  VA educational programs contain their own provisions that address notification and assistance.  See 38 C.F.R. §§ 21.1031, 21.1032 (2014).  

However, as set forth in these provisions, pre-decisional notification is not necessary when a claim cannot be substantiated because there is no legal basis for the claim, or where undisputed facts render the claimant ineligible for the claimed benefit.  38 C.F.R. § 21.1031(b).  In this case, the Veteran's application for educational benefits was granted, which substantiated the claim.  The present issue pertains to the rate of that benefit.  The record reflects that the Veteran is aware that additional active duty service could be shown to arrive at a higher rate of the awarded benefit.  Additionally, all relevant evidence appears to be of record regarding the length of the Veteran's active duty service.  As the undisputed facts render the Veteran ineligible for her claimed benefit, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and to assist.

Educational Benefits

The post-9/11 GI Bill, which is set forth in 38 U.S.C.A. Chapter 33, provides for VA educational assistance for members of the Armed Forces based on active duty service after September 10, 2001.  The Veteran has been awarded such benefits.

The post-9/11 GI Bill defines "active duty" as full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C.A. §§ 688, 12301(a), (d), (g), 12302, 12304.  See 38 C.F.R. § 21.9505.  In pertinent part, active duty does not include any period during which the individual served under the provisions of 10 U.S.C. 12103(d) pursuant to an enlistment in the Army National Guard, Air National Guard, Army Reserve, Naval Reserve, Air Force Reserve, Marine Corps Reserve, or Coast Guard Reserve.  38 C.F.R. § 21.9505; see also 38 U.S.C.A. § 3301.

The percentage of maximum amounts payable is determined by aggregate length of creditable active duty service after September 10, 2001.  The maximum amount payable to veterans who have at least 30 months, but less than 36 months, of creditable active duty service is 90 percent.  100 percent of benefits is payable to veterans who have at least 36 months of creditable active duty service, or who have at least 30 continuous days of creditable active duty service and were discharged from service due to a service-connected disability.  38 U.S.C.A. §§ 3311, 3313; 38 C.F.R. § 21.9640.

The Veteran's DD Form 214 reflects that she had qualifying active duty service for the post-9/11 GI Bill from October 23, 2002 to May 17, 2005, or 30 months and 26 days of qualifying active duty service, consistent with a 90 percent rate for benefits under 38 C.F.R. § 21.9640.

The Veteran contends that her subsequent reservist and National Guard service should be calculated when determining her qualifying period of service, thereby entitling to receive benefits at a level of 100 percent.  However, as expressly set forth in statute, reservist or National Guard service does not constitute qualifying service for the calculation of educational benefits percentages.  See 38 C.F.R. § 21.9505; see also 38 U.S.C.A. § 3301.

Moreover, the evidence fails to reflect that the Veteran was discharged from service as a result of a service-connected disability.  The Veteran has not made such an assertion, and the Veteran's personnel records reflect that her honorable discharge was granted as the result of her pregnancy.  Furthermore, while the Veteran is currently service connected for psychiatric and skin disorders, service connection for both disabilities was awarded effective in August 2007, more than two years after her discharge from service, thereby failing to suggest that she was discharged from service as a result of either disability.

Given that it is undisputed that the Veteran had 30 months and 26 days of qualifying active duty service, and that she was not discharged from service as a result of a service-connected disability, there is no basis for awarding a percentage of educational benefits higher than 90 percent.  As such, the preponderance of evidence is against the claim; there is no doubt to be resolved, and an increase in the amount of educational benefits payable to the Veteran is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An educational assistance benefits rate in excess of 90 percent for the post-9/11 GI Bill is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


